Title: To John Adams from Matthew Ridley, 28 July 1783
From: Ridley, Matthew
To: Adams, John


          Sir
            Paris July the 28h: 1783.
          I have the Honor to inclose you a Letter received by yesterday’s Post from England—
          M Jay has already advised you of the arrival of M Laurens here. He returns tomorrow by the way of Havre— I do learn that anything is new is stirring— He thinks there will be a change in Ministry— If there is I imagine it will only be a change to strengthen the King’s Party.— They say little or nothing about the Treaty the Commerce or definitive treaty.— M L. has some thoughts of his Sons going with Barney; but I do not believe he will He, himself talks of embarking from England in October.—
          M Barclay & M Hunt go for Havre to Morrow.— I imagine Barney will sail immediately after they get there. I am informed he carries the Treaty with Denmark & another with Portugal. I have the Honor to be / Your Excellencys / Most Obed. & mt hbl sert
          Matt: Ridley
        